internal_revenue_service number release date index number ------------------------------------ ------------------------------- ------------------------ ----------------------- ------------------ in re ------------------------------- department of the treasury washington dc person to contact ----------------------------------------------------- --------- telephone number --------------------- refer reply to cc psi b04 - plr-149208-03 date february -------------------------------------------- ------------------------------------------------------ ---------------------- ---------------- ------------------- -------- ----------------------- --------------------------- ---------------------------------- legend decedent estate date date date state nephew lawyer law firm dear ----------- requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make a qualified family-owned business election under sec_2057 of the internal_revenue_code the facts submitted and representations made are as follows decedent died on date which is prior to date decedent’s gross_estate included farm_land and farm structures that are located in state decedent’s form_706 united_states estate and generation-skipping_transfer_tax return lawyer incorrectly advised nephew that sec_2057 was inapplicable and further advised him that the sec_2057 election should not be made on decedent’s return the return was filed on date this is in response to your letter of date and other correspondence nephew in his capacity as executor hired lawyer of law firm to prepare plr-149208-03 on date nephew filed a protective claim_for_refund in his protective claim_for_refund nephew explained that he was in the process of seeking this private_letter_ruling to request an extension of time under sec_301_9100-1 to make a qualified family-owned business election under sec_2057 upon issuance of this ruling nephew will file an amended estate_tax_return making the sec_2057 election sec_2001 imposes a tax on the transfer of the taxable_estate of every sec_2057 provides that for purposes of the tax imposed by section sec_2057 provides that the deduction allowed by sec_2057 shall not decedent who is a citizen or resident_of_the_united_states in the case of an estate of a decedent to which this section applies the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the adjusted_value of the qualified family-owned business interests of the decedent exceed dollar_figure sec_2057 provides generally that sec_2057 shall apply to an estate if a the decedent was at the date of the decedent's death a citizen or resident_of_the_united_states b the executor elects the application of this section and files the agreement referred to in sec_2057 c the sum of the adjusted_value of the qualified family-owned business interests described in sec_2057 plus the amount of the gifts of such interests determined under sec_2057 exceed sec_50 percent of the adjusted_gross_estate and d during the 8-year period ending on the date of the decedent's death there have been periods aggregating years or more during which such interests were owned by the decedent or a member of the decedent's family and there was material_participation within the meaning of sec_2032a by the decedent or a member of the decedent's family in the operation of the business to which such interests relate described in this paragraph are the interests which are included in determining the value of the gross_estate and are acquired by any qualified_heir from or passed to any qualified_heir from the decedent within the meaning of sec_2032a sec_2057 provides that the qualified family-owned business interests sec_2057 provides generally that for purposes of sec_2057 the term qualified_family-owned_business_interest means an interest as a proprietor in a trade_or_business carried on as a proprietorship or an interest in an entity carrying_on_a_trade_or_business if at least percent of such entity is owned directly or indirectly by the decedent and members of the decedent's family at least percent of such entity is so owned by members of families and at least percent of such entity is so owned by the decedent and members of the decedent's family or at least percent sec_2057 provides that sec_2057 shall not apply to the estates of under sec_301_9100-1 of the procedure and administration regulations sec_2057 provides that for purposes of making the election and filing plr-149208-03 of such entity is so owned by members of families and at least percent of such entity is so owned by the decedent and members of the decedent's family the agreement under sec_2057 rules similar to the rules under sec_2032a and regarding the election of special_use_valuation of farm and other qualified_real_property shall apply decedents dying after date sec_2032a provides that the election under sec_2032a shall be made on the return of tax imposed by sec_2001 in a manner consistent with the regulations prescribed by the secretary the election once made is irrevocable the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election normally prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it sec_301_9100-3 provides that a taxpayer is deemed to have acted section c ii provides that the interests of the government are plr-149208-03 been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief under this section in this case the taxpayer made a protective claim_for_refund for the overpayment of taxes based on the facts submitted and the representations made we conclude that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government therefore an extension of time is granted until days from the date of this letter for making an election under sec_2057 this election should be made on a supplemental form_706 united_states estate and generation-skipping_transfer_tax return and filed with the cincinnati service_center a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in particular the burden is on the estate to establish to the service’s satisfaction that all of the requirements of sec_2057 are met letter is being sent to your authorized representative concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 in accordance with the power_of_attorney on file with this office a copy of this except as expressly provided herein no opinion is expressed or implied sincerely _________________________ heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of letter for sec_6110 purposes copy of this letter
